UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [Mark One] xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-127891 (1933 Act) United Development Funding III, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-3269195 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1702 N. Collins Boulevard, Suite 100, Richardson, Texas75080 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(214) 370-8960 Securities registered pursuant to section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNo x Indicate by check mark whether the Registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer oNon-accelerated filerxSmaller reportingcompany o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The aggregate market value of the limited partnership interests held by nonaffiliates of the Registrant as of June 29, 2007 (the last business day of the Registrant’s most recently completed second fiscal quarter) was $50,641,111. As of March 17, 2008, the Registrant had 6,898,314 units of limited partnership interest outstanding. 1 UNITED DEVELOPMENT FUNDING III, L.P. FORM 10-K Year Ended December 31, 2007 PART I Page Item 1. Business. 4 Item 1A. Risk Factors. 10 Item 1B. Unresolved Staff Comments. 21 Item 2. Properties. 21 Item 3. Legal Proceedings. 21 Item 4. Submission of Matters to a Vote of Security Holders. 21 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 21 Item 6. Selected Financial Data. 23 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 23 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 28 Item 8. Financial Statements and Supplementary Data. 28 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 29 Item 9A(T). Controls and Procedures. 29 Item 9B. Other Information. 29 PART III Item 10. Directors, Executive Officers and Corporate Governance. 30 Item 11. Executive Compensation. 32 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 32 Item 13. Certain Relationships and Related Transactions, and Director Independence. 33 Item 14. Principal Accounting Fees and Services. 35 PART IV Item 15. Exhibits, Financial Statement Schedules. 36 Signatures. 37 2 Forward-Looking Statements This annual report contains forward-looking statements, including discussion and analysis of United Development Funding III, L.P. (which may be referred to as the “Partnership,” “we,” “us,” “our,” or “UDF III”) and our subsidiaries, our financial condition, our investment objectives, amounts of anticipated cash distributions to our limited partners in the future and other matters. These forward-looking statements are not historical facts but are the intent, belief or current expectations of our management based on their knowledge and understanding of the business and industry. Words such as “may,” “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “estimates,” “would,” “could,” “should” and variations of these words and similar expressions are intended to identify forward-looking statements. These statements are not guaranties of the future performance and are subject to risks, uncertainties and other factors, some of which are beyond our control, are difficult to predict and could cause actual results to differ materially from those expressed or forecasted in the forward-looking statements. Forward-looking statements that were true at the time made may ultimately prove to be incorrect or false. We caution you not to place undue reliance on forward-looking statements, which reflect our management’s view only as of the date of this Form 10-K. We undertake no obligation to update or revise forward-looking statements to reflect changed assumptions, the occurrence of unanticipated events or changes to future operating results. The forward-looking statements should be read in light of the risk factors identified in the “Risk Factors” section of this Annual Report on Form 10-K. 3 PART I Item 1.Business. General United Development Funding III, L.P. was organized on June 13, 2005 as a Delaware limited partnership.Our principal purpose is to originate, acquire, service, and otherwise manage, either alone or in association with others, a diversified portfolio of mortgage loans that are secured by real property or equity interests in entities that hold real property already subject to other mortgages (including mortgage loans that are not first in priority) and participation interests in mortgage loans, and to issue or acquire an interest in credit enhancements to borrowers, such as guaranties or letters of credit. We concentrate on making development loans to single-family lot developers who sell their lots to national and regional home builders, as well as making loans to national home builders and entities created by home builders in conjunction with our general partner or affiliates of our general partner for the acquisition of property and development of residential lots.We seek to make or acquire loans primarily with respect to projects where the completed subdivision will consist of homes at or below the median price of the U.S. housing market. Our general partner is UMTH Land Development, L.P., a Delaware limited partnership, (“Land Development”).Land Development is responsible for our overall management, conduct and operation.Our general partner has authority to act on our behalf in all matters respecting us, our business and our property.The limited partners shall take no part in the management of our business or transact any business for us and shall have no power to sign for or bind us; provided, however, that the limited partners, by a majority vote and without the concurrence of the general partner, have the right to:(a) amend the Agreement of Limited Partnership (the “Partnership Agreement”) governing the Partnership, (b) dissolve the Partnership, (c) remove the general partner or any successor general partner, (d) elect a new general partner, and (e) approve or disapprove a transaction entailing the sale of all or substantially all of our real properties acquired by the Partnership. On May 15, 2006, our Registration Statement on Form S-11, covering an initial public offering (the “Offering”) of up to 12,500,000 units of limited partnership interest at a price of $20 per unit, was declared effective under the Securities Act of 1933, as amended.The Registration Statement also covers up to 5,000,000 units of limited partnership interest to be issued pursuant to our distribution reinvestment plan (“DRIP”) for $20 per unit.Our initial public subscribers were accepted as limited partners on July 3, 2006.As of December 31, 2007, we had issued an aggregate of 5,509,316 units of limited partnership interest in the Offering, consisting of 5,429,702 units that have been issued to our limited partners in exchange for gross proceeds of approximately $108.6 million (approximately $95.6 million, net of costs associated with the Offering), and another 79,614 units of limited partnership interest issued to limited partners in accordance with our DRIP in exchange for gross proceeds of approximately $1.6 million.Our limited partnership units are not currently listed on a national exchange, and we do not expect any public market for the units to develop. Our Partnership Agreement provides that we will continue in existence until December31, 2028, unless sooner terminated as provided within the Partnership Agreement or unless such term is extended by the General Partner and the majority vote of the Limited Partners. We will experience a relative increase in liquidity as subscriptions for units are received and accepted and as our revolving credit facility (discussed below) is used to provide transitory indebtedness.We will experience a relative decrease in liquidity as Offering proceeds are expended in connection with the funding and acquisition of mortgage loans, as amounts drawn under the revolving credit facility are repaid, and as we pay or reimburse selling commissions and other organization and Offering expenses. Loan Portfolio As of December 31, 2007, we had originated 32 loans (five of which were repaid by the respective borrowers in full) with an aggregate principal amount of approximately $100 million.As of December 31, 2007, there are approximately $75.7 million of commitments to be funded, including approximately $65.8 million to related parties, under the terms of mortgage notes receivable. Approximately 91% of the aggregate principal amount of mortgage notes originated by us are secured by properties located throughout Texas, approximately 6% are secured by properties located in Colorado and approximately 3% are secured by properties located in Arizona.Approximately 34% of the aggregate principal amount of mortgage notes originated by us are secured by properties located in the Dallas, Texas area;approximately 27% are secured by properties located in the Austin, Texas area; approximately 15% are secured by properties located in the Houston, Texas area; approximately 9% are secured by properties located in the Lubbock, Texas area; approximately 6% are secured by properties located in the San Antonio, Texas area; approximately 6% are secured by properties located in the Denver, Colorado area; and approximately 3% are secured by properties located in the Kingman, Arizona area.Security for such loans takes the form of either a direct security interest represented by a first or second lien on the respective property and/or an indirect security interest represented by a pledge of the ownership interests of the entity which holds title to the property.Twelve of the 27 loans outstanding as of December 31, 2007, representing approximately 62% of the aggregate principal amount of the outstanding loans, are made with respect to projects that are presently selling finished home lots to national public or regional private homebuilders, or are made with respect to a project in which one of these homebuilders holds an option to purchase the finished home lots and has made a significant forfeitable earnest money deposit. Twelve of the 27 loans outstanding as of December 31, 2007, representing approximately 55% of the aggregate principal amount of the outstanding loans, are made to developer entities which hold ownership interests in projects other than the project funded by us.Four of the 27 loans outstanding as of December 31, 2007, representing approximately 35% of the aggregate principal amount of the outstanding loans, are secured by multiple single-family residential communities.Fourteen of the 27 loans outstanding as of December 31, 2007, representing approximately 57% of the aggregate principal amount of the outstanding loans, are secured by a personal guarantee of the developer in addition to a lien on the real property or the equity interests in the entity that holds the real property. The average interest rate payable with respect to the 27 loans outstanding as of December 31, 2007 is 15.1%, and the average term of the loans is approximately 26 months. 4 Investment Objectives and Policies Principal Investment Objectives Our principal investment objectives are: · to make, originate or acquire a participation interest in mortgage loans (secured by first priority or junior priority liens against real property or liens against equity interests of entities that hold real property) typically in the range of $500,000 to $10,000,000, and to provide credit enhancements to real estate developers and regional and national homebuilders who acquire real property, subdivide such real property into single-family residential lots and sell such lots to homebuilders or build homes on such lots; · to produce net interest income from the interest on loans that we originate or purchase or in which we acquire a participation interest; · to produce a profitable fee from our credit enhancement transactions; · to produce income through origination, commitment and credit enhancement fees charged to borrowers; · to maximize distributable cash to investors; and · to preserve, protect and return capital contributions. Investment Policy We derive a substantial portion of our income by originating, purchasing, participating in and holding for investment mortgage and mezzanine loans made directly by us or indirectly through our affiliates to persons and entities for the acquisition and development of parcels of real property as single-family residential lots that will be marketed and sold to home builders. We also offer credit enhancements to developers in the form of loan guaranties to third-party lenders, letters of credit issued for the benefit of third-party lenders and similar credit enhancements. In the typical credit enhancement transaction, we charge the borrower a credit enhancement fee generally equal to3% to 7% of the projected maximum amount of our outstanding credit enhancement obligation for each 12-month period such obligation is outstanding, in addition to any costs that we may incur in providing the credit enhancement. We cannot guarantee that we will obtain a 3% to 7% credit enhancement fee. The actual amount of such charges will be based on the risk perceived by our general partner to be associated with the transaction, the value of the collateral associated with the transaction, our security priority as to the collateral associated with the transaction, the form and term of the credit enhancement, and our overall costs associated with providing the credit enhancement. We intend to reinvest the principal repayments we receive on loans to create or invest in new loans during the term of the Partnership. However, following the seventh anniversary of the effectiveness of the Offering, a limited partner may elect to receive his or her pro rata share of any loan principal repayments. Any capital not reinvested will be used first to return our limited partners’ capital contributions and then to pay distributions to our limited partners. Within 20years after termination of the Offering, we will either (1) make an orderly disposition of investments and distribute the cash to investors or (2)upon approval of limited partners holding more than 50% of the outstanding units, continue the operation of the Partnership for the term approved by the limited partners. 5 Cash available for distributions are the funds received by us from operations (other than proceeds from a capital transaction or a liquidating distribution), less cash used by us to pay our expenses, debt payments, and amounts set aside to create a retained earnings reserve (currently at 9.5% of our net income; the retained earnings reserve is intended to recover some of the organization and offering expenses incurred in connection with the Offering).Our general partner receives a monthly distribution for promotional and carried interest from the cash available for distributions.Monthly distributions are currently paid to the limited partners as a 9.75% annualized return on a pro rata basis based on the number of days the limited partner has been invested in the Partnership.Retained earnings would contain a surplus if the cash available for distribution less the 9.5% reserve exceeded the monthly distributions to the general partner and limited partners.Retained earnings would contain a deficit if cash available for distributions less the 9.5% reserve is less than the monthly distributions to the general partner and limited partners.It is the intent of management to monitor and distribute such surplus on an annual basis.The chart below summarizes the approximate amount of distributions to our general partner and limited partners and the retained earnings surplus as of December 31, 2007 and 2006, respectively: As of December 31, 2007 2006 General Partner $ 677,300 $ 15,500 Limited Partners 4,997,100 (1) 99,700 (2) Retained Earnings Surplus 188,600 6,800 (1)approximately $3.4 million paid in cash and approximately $1.6 million reinvested in 79,614 units of limited partnership interest under the DRIP. (2)approximately $65,400 paid in cash and approximately $34,300 reinvested in 1,715 units of limited partnership interest under the DRIP. Security Our mortgage notes receivable are generally secured by: · the parcels of land to be developed; · in certain cases, a pledge of some or all of the equity interests in the developer entity; · in certain cases, additional assets of the developer, including parcels of undeveloped and developed real property; and · in certain cases, personal guaranties of the principals of the developer entity. If there is no third-party financing for a development project, our lien on the subject parcels is a first priority lien. If there is third-party financing, our lien on the subject parcels is subordinate to such financing. We enter each loan prepared to assume or retire any senior debt if necessary to protect our capital. We seek to enter into agreements with third-party lenders that require the third-party lenders to notify us of a default by the developer under the senior debt and allow us to assume or retire the senior debt upon any default under the senior debt.As of December 31, 2007, 22% of the aggregate principal amount of mortgage notes we have originated were in a first lien position,20% of the aggregate principal amount of mortgage notes we have originated were in a subordinate lien position, and 57% the aggregate principal amount of mortgage notes we have originated were secured by a pledge of partnership interests or by both a subordinate lien position and a pledge of partnership interests. Most of our real estate loans, including loans made to entities affiliated with our general partner, have the benefit of unconditional guaranties of the developer and/or its parent company and pledges of additional assets of the developer. Underwriting Criteria When selecting mortgage loans and investments that we intend to originate or purchase, our general partner adheres to the following underwriting criteria: · Liens.All loans and investments made by us must be evidenced by a note and must be secured (1) by a first or second lien that is insured by a title insurance company, (2) by a pledge of the partnership interests in the special purpose entity holding the property or by both a subordinate lien position and a pledge of the partnership interests in the special purpose entity, or (3) by a commitment as to the priority of the loan or the condition of title; in addition, our loans and investments may be secured by a pledge of additional ownership interests of the developer and its affiliates in other development projects. · Interest Rate.We seek to originate loans bearing interest at rates ranging from 10% to 16% per annum. · Term and Amortization.We currently do not have a policy that establishes a minimum or maximum term for the loans we may make, nor do we intend to establish one.Loans typically are structured as interest-only notes with balloon payments or reductions to principal tied to net cash from the sale of developed lots and the release formula created by the senior lender, i.e., the conditions under which principal is repaid to the senior lender, if any. · Geographical Boundaries.We may buy or originate loans in any of the 48 contiguous United States.As of December 31, 2007,we have originated loans in Texas, Colorado, Arizona and New Mexico. Credit Facility In December 2006, we entered into a revolving credit facility (the “Revolving Credit Facility”) with Premier Bank, a Missouri banking association d/b/a Premier Bank of Texas (“Premier Bank”), permitting us to borrow up to an aggregate outstanding principal amount of $10 million. The Revolving Credit Facility is secured by a first priority lien upon all of our existing and future acquired assets. The Revolving Credit Facility’s maturity date is December 29, 2008. In consideration of Premier Bank originating the Revolving Credit Facility, we paid Premier Bank an origination fee in the amount of approximately $113,000, which is being amortized over the life of the Revolving Credit Facility. The annual interest rate on the Revolving Credit Facility is equal to the prime rate of interest as quoted in the Wall Street Journal (7.25% and 8.25% at December 31, 2007 and 2006, respectively). The Revolving Credit Facility requires us to comply with various covenants, including maintaining at least $5 million in eligible first lien promissory notes and maintaining, as of December 31, 2006, at least $7 million in aggregate partners’ equity and, as of January 31, 2007, at least $10 million in aggregate partners’ equity.As of December 31, 2006, we had aggregate partners’ equity of approximately $11.9 million, and as of January 31, 2007, we had aggregate partners’ equity of approximately $14.6 million.As of December 31, 2007, we had aggregate partners’ equity of approximately $99.1 million and were in compliance with the other operating covenants required the Revolving Credit Facility. If a default occurs under the Revolving Credit Facility, Premier Bank may declare the Revolving Credit Facility to be due and payable immediately. In such event, Premier Bank may exercise any rights or remedies it may have, including foreclosure of our assets. Any such event may materially impair the Partnership’s ability to conduct its business. 6 We utilize the Revolving Credit Facility as transitory indebtedness to provide liquidity and to reduce and avoid the need for large idle cash reserves, such as utilizing borrowings under the Revolving Credit Facility to fund identified investments pending receipt of proceeds from the sale of Partnership units. Proceeds from the sale of Partnership units are being used to repay the Revolving Credit Facility. We use the Revolving Credit Facility as a Partnership portfolio administration tool and not to provide long-term or permanent leverage on Partnership investments.As of December 31, 2007 and 2006, approximately $2.3 million and $6.4 million, respectively, was outstanding under the Revolving Credit Facility and interest expense related to this was approximately $256,500 and $4,400, respectively. Borrowing Policies Our Partnership Agreement authorizes us to borrow funds up to an amount equal to 70% of the aggregate fair market value of all of our mortgage notes receivable.We are permitted by our Partnership Agreement to borrow money to: · acquire or make mortgage loans; · prevent defaults under senior loans or discharge them entirely if that becomes necessary to protect our interests; or · assist in the development or sale of any real property that we have taken over as a result of default. Investment Limitations We have not invested as a general or limited partner in other limited partnerships, even though we are permitted to do so under limited circumstances, as provided by our Partnership Agreement and the North American Securities Administrators Association (“NASAA”) Mortgage Program Guidelines. We do not underwrite securities of other issuers or invest in securities of other issuers for the purpose of exercising control.Notwithstanding the foregoing, we may invest in joint ventures or partnerships and in corporations in which real estate is the principal asset, provided that such acquisition can best be effected by the acquisition of the securities of such corporation, subject to the limitations set forth below. We will not engage in the following activities: · acquire assets in exchange for units of limited partnership interest; · issue units of limited partnership interest after the termination of the Offering; or · make loans to our general partner or its affiliates except as permitted by our Partnership Agreement and the NASAA Mortgage Program Guidelines.Such loans are permitted under our Partnership Agreement and the NASAA Mortgage Program Guidelines if an independent advisor issues an opinion to the effect that the proposed loan is fair and at least as favorable to us as a loan to an unaffiliated borrower in similar circumstances.As of December 31, 2007, we had originated six loans that required an opinion from an independent advisor: · In December 2006, we originated a secured promissory note to United Development Funding, LP (“UDF I”), a Delaware limited partnership and an affiliate of our general partner, in the principal amount of approximately $6.9 million, and in connection therewith, we obtained the required opinion from an independent advisor.The secured promissory note, which bears interest at 12% per annum, is collateralized by a first lien deed of trust on 190 undeveloped single-family home lots located in Colorado and is payable on December 31, 2008.The asset manager for UDF I is our general partner. · In January 2007, we originated a secured promissory note to OU Land Acquisition II, L.P., a Texas limited partnership in which UDF I has a 50% partner interest, in the principal amount of approximately $1.6 million, and in connection therewith, we obtained the required opinion from an independent advisor.The secured promissory note, which bears interest at a rate of 15% per annum, is collateralized by a second lien deed of trust on approximately 101 acres of land located in Texas and is payable on June 14, 2010. · In March 2007, we originated a secured promissory note to Buffington JV Fund II, Ltd. (“Buff JV”), a Texas limited partnership in which UDF I has a 50% partner interest, in the principal amount of approximately $5.3 million, and in connection therewith, we obtained the required opinion from an independent advisor.The secured promissory note, which bears interest at a rate of 13% per annum and is payable on June 30, 2009, is collateralized by a pledge of the 1% ownership interests in Buff JV from Buffington JV Fund Management, LLC, a Texas limited liability company and the general partner of Buff JV, and a pledge of the 49% ownership interests from Buffington Asset Group, Ltd., a Texas limited partnership and a limited partner of Buff JV. · In September 2007, we originated a secured promissory note to UDF PM, LLC, a Texas limited liability company and wholly-owned subsidiary of UDF I, in the principal amount of approximately $6.4 million, and in connection therewith, we obtained the required opinion from an independent advisor.The secured promissory note, which bears interest at a rate of 15% per annum, is collateralized by a second lien deed of trust on approximately 335 finished lots and 15 acres of land located in Texas and is payable on September 4, 2010. · In November 2007, we originated a secured promissory note to United Development Funding X, L.P. (“UDF X”), a Delaware limited partnership and wholly-owned subsidiary of our general partner, in the principal amount of approximately $70 million, and in connection therewith, we obtained the required opinion from an independent advisor.The secured promissory note, which bears interest at a rate of 15% per annum, is collateralized by a pledge of 100% of the ownership interests in UDF X and is payable on November 11, 2012. · In December 2007, we originated a secured promissory note to UDF Northpointe, LLC, a Texas limited liability company and wholly-owned subsidiary of UDF I, in the principal amount of approximately $6 million, and in connection therewith, we obtained the required opinion from an independent advisor.The secured promissory note, which bears interest at a rate of 12% per annum, is collateralized by a second lien deed of trust on 255 finished lots and 110 acres of land in Texas and is payable on December 28, 2010. 7 Our general partner continually reviews our investment activity to attempt to ensure that we do not come within the application of the Investment Company Act of 1940, as amended.Among other things, our general partner monitors the proportion of our portfolio that is placed in various investments so that we do not come within the definition of an “investment company” under the Investment Company Act.See “Item 1A, Risk Factors – Risks Related to Our Business In General – Limited partners’ returns will be reduced if we are required to register as an Investment Company under the Investment Company Act of 1940.” Conflicts of Interest We do not have any officers, employees or directors, and we depend entirely on our general partner and its affiliates to manage our operations. As a result, we are subject to various conflicts of interest arising out of our relationship with our general partner and its affiliates, including conflicts related to the arrangements pursuant to which our general partner and its affiliates will be compensated by us. All of our agreements and arrangements with our general partner and its affiliates, including those relating to compensation, are not the result of arm’slength negotiations. Our general partner, who will make all our investment decisions, will be responsible for managing our affairs on a day-to-day basis and for identifying and making loans on our behalf. UMT Holdings LP (“UMT Holdings”) holds 99.9% of the limited partnership interests in our general partner. UMT Services Inc. (“UMT Services”) owns the remaining 0.1% of the limited partnership interests in our general partner and serves as its general partner. Theodore “Todd” F. Etter, Jr. and Hollis M. Greenlaw, who are directors of UMT Services, own 100% of the equity interests in UMT Services. Our general partner was organized in March 2003 and serves as the asset manager for UDF I and United Development Funding II, LP (“UDF II”).Both UDF I and UDF II are real estate finance companies that engage in the business in which we engage and intend to engage.An affiliate of our general partner serves as the advisor to United Mortgage Trust, a real estate investment trust organized under the laws of the state of Maryland (“UMT”). Because we were organized and will be operated by our general partner, conflicts of interest will not be resolved through arm’slength negotiations but through the exercise of our general partner’s judgment consistent with its fiduciary responsibility to the limited partners and our investment objectives and policies.See Item 13, “Certain Relationships and Related Transactions, and Director Independence – Policies and Procedures for Transactions with Related Persons,” for a discussion of our policies and procedures for resolving potential conflicts of interest. Housing Industry The U.S. housing market has suffered declines in recent months, particularly in geographic areas that had experienced rapid growth, steep increases in property values and speculation.Although our general partner believes that the housing markets in the geographic areas in which we have invested will not be significantly impacted by the general decline in the U.S. housing market, our general partner does believe that the publicly traded national homebuilders with which it does business are reducing and will continue to reduce supply and inventory overhang of new single family residences and, as a result, will likely reduce the number of new homes they construct in 2008 as compared to the number of new homes constructed in 2007.We expect to see continued healthy demand for our products as the supply of finished new homes and land are once again aligned with market demand. Competition Real estate financing is a very competitive industry. Our principal competitors are mortgage banks and other lenders. We compete with many other entities engaged in real estate investment activities, including individuals, corporations, bank and insurance company investment accounts, real estate investment trusts, other real estate limited partnerships and other entities engaged in real estate investment activities, many of which have greater resources than we do. Banks and larger real estate programs may enjoy significant competitive advantages that result from, among other things, a lower cost of capital and enhanced operating efficiencies. In addition, the proliferation of the Internet as a tool for loan origination has made it very inexpensive for new competitors to participate in the real estate finance industry. We believe that the demand for development loans is increasing, which may cause more lenders and equity participants to enter this market. Our ability to make or purchase a sufficient number of loans and investments to meet our objectives will depend on the extent to which we can compete successfully against these other lenders, including lenders that may have greater financial or marketing resources, greater name recognition or larger customer bases than we have. Our competitors may be able to undertake more effective marketing campaigns or adopt more aggressive pricing policies than we can, which may make it more difficult for us to attract customers.
